Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	With regard to claim 1, the closest found prior art does not teach separately or in combination the claimed subject matter of  a central shaft disposed in a bottom bracket of the vehicle; a left crank and a right crank oppositely disposed at two ends of the central shaft; a sleeve disposed on the central shaft; a magnetic material surrounding a surface of the sleeve without being glued and with a pattern; a coil surrounding the magnetic material to detect a magnetic variation of the magnetic material; a magnetic ring fixed on the central shaft; a first Hall sensor corresponded to the magnetic ring and to detect a value and a variation of a magnetic flux density on a surface of the magnetic ring; and an electronic signal processing unit electrically connected to the coil and the first Hall sensor; wherein each of the left crank and the right crank generates a torque relative to the central shaft to form a deformation of the sleeve, so that the coil generates an induced electromotive force for producing a voltage value by changing a magnetic permeability of the magnetic material, and the electronic signal processing unit analyzes the voltage value so as to obtain a torque value, wherein the magnetic ring is rotated with the central shaft, so to change a corresponding distribution of the magnetic flux density and a voltage output from the first Hall sensor so that the electronic signal processing unit analyzes thereby a variation of the voltage to obtain a rotating angle value of the central shaft; wherein the electronic signal processing unit calculates a variation of the rotating angle value per unit time for obtaining a rotating speed value of the central shaft.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
With regard to claim 29, the closest found prior art does not teach separately or in combination the claimed subject matter of  a central shaft disposed in a bottom bracket of the vehicle; a left crank and a right crank oppositely disposed at two ends of the central shaft; a sleeve disposed on the central shaft; a magnetic material surrounding a surface of the sleeve without being glued and with a pattern; a coil surrounding the magnetic material to detect a magnetic variation of the magnetic material; a magnetic ring rotated with the central shaft, wherein a distribution of a magnetic flux density in a two dimensional space or a three dimensional space on a surface of the magnetic ring is represented as at least one curve trace, and a variation of the magnetic flux density corresponded to the curve trace is partly a monotonic increasing function or a monotonic decreasing function; at least two Hall sensors corresponded to the magnetic ring to detect the magnetic flux density on the surface of the magnetic ring in the two dimensional space or the three dimensional space, wherein the position or the orientation of the Hall sensors are different; and an electronic signal processing unit electrically connected to the coil and the Hall sensors; wherein each of the left crank and the right crank generates a torque relative to the central shaft to form a deformation of the sleeve, so that the coil generates an induced electromotive force for producing a voltage value by changing a magnetic permeability of the magnetic material, and the electronic signal processing unit analyzes the voltage value so as to obtain a torque value; wherein a distribution of a one, two or three dimensional magnetic flux density changes as the magnetic ring rotated with the central shaft, so Hall sensors outputted plural voltage values, of which the combination presents partly a monotonic increasing function or a monotonic decreasing function, and the electronic signal processing unit analyzes the values of the voltages and variations of the values to obtain a position angle value or a rotating angle value of the central shaft; wherein the electronic signal processing unit calculates a variation of the rotating angle value per unit time for obtaining a rotating speed value of the central shaft.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        1/28/2022